Citation Nr: 1620873	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-28 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.R.



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In April 2013, the Veteran and C.R. testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing has been associated with the claims file.  The Board remanded this matter for further development in November 2013.  The case has since been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2013 Remand, the Board directed that the Veteran be provided with a VA examination assessing the nature and severity of his service-connected PTSD, as well as an examination addressing the effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  Specifically, the examiner was instructed to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, "CONSIDERED IN COMBINATION," preclude him from securing and following substantial gainful employment.  In December 2013, the Veteran underwent two separate VA examinations, one addressing his service-connected heart disability and the other addressing his service-connected PTSD, with each examiner providing an opinion as to the impact of the individual disability addressed on the Veteran's employability.  

As no opinion was provided with regard to the combined effect of the Veteran's service-connected disabilities, there has not been substantial compliance with the Board's November 2013 remand instructions.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, while the Board regrets any additional delay, remand is again required in order to provide the Veteran with a supplemental medical opinion which is adequate for adjudicatory purposes and which fulfills VA's duty to assist the Veteran in substantiating his claim.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As the Board is remanding this matter for additional development, the AOJ should take action to obtain any outstanding VA treatment records for the Veteran and associate them with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The most recent record of VA treatment on file dates from August 2015.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from August 2015 to the present and associate them with the claims file.  Additionally, ensure that all relevant non-VA medical records that have been scanned and saved by VA (including that referenced by a July 2015 "NonVA note" entered by the Tampa VA Medical Center, which indicated that a recent echocardiogram had been scanned and was viewable via VistaImaging software) have been associated with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's file to an appropriate VA vocational medical professional (reviewer) to determine the impact of the Veteran's service-connected disabilities on his employability.  The claims folder and a list of the Veteran's service-connected disabilities must be made available to the reviewer, and the reviewer must specifically note on the VA medical opinion report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed.

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Based on a review of the evidence, the reviewer must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, whether individually or in combination preclude him from obtaining and maintaining gainful employment, consistent with his occupational and educational experience.

In providing the above opinion, the reviewer must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities (e.g. whether these disabilities preclude standing or sitting for extended periods, lifting more than a certain amount of weight, and driving for prolonged periods of time).  An opinion as to the service-connected disabilities' effect in limiting driving (ability and duration) is of particular importance, given the Veteran's past employment as a commercial truck driver and heavy equipment operator.

The reviewer is advised that functional limitations due to age or non-service-connected disabilities should not be considered when discussing the Veteran's ability to procure and keep employment. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 

The reviewer must include in the report the rationale for any and all opinions expressed.  However, if the reviewer cannot respond to any inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  

3.  Thereafter, review the requested medical opinion to ensure that it is responsive and fully complies with the directives of this remand; implement corrective procedures as needed.  

4.  After completing the aforementioned development, and conducting any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and after the Veteran has had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




